 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION

UNITED STATES OF AMERICA, DOCKET #: 18-CR-20491-01

Plaintiff. HON. MATTHEW F. LEITTMAN
v.
TARENCE R. MARSHALL,

Defendant.
CHRISTOPHER RAWSTHORNE JEFFREY E. CLOTHIER, P-54164
ASSISTANT U.S. ATTORNEY ATTORNEY FOR DEFENDANT
206 FEDERAL BUILDING 929 MOTT FOUNDATION BUILDING
600 CHURCH STREET 503 S. SAGINAW STREET
FLINT, MICHIGAN 48502 FLINT, MICHIGAN 48502
TELEPHONE: (313) 226-9100 TELEPHONE: (810) 767-7772
christopher.rawsthorme@usdoj.gov jeffclothier@comcast.net

 

DEFENDANT’S SENTENCING MEMORANDUM

Now comes the Defendant, TARENCE T. MARSHALL, by and through his attomey,
JEFFREY E. CLOTHIER and presents this sentencing MEMORANDUM to this Honorable
Court. The Defendant pled guilty to Count (1) of the Indictment, Possession of a Firearm in
Furtherance of a Drug Trafficking Crime contrary to 18 U.S.C. 924(c)(1)(A)@) and Count (3)
of the Indictment, Possession of a Firearm by a Felon, contrary to 18 U.S.C. 922(g)(1), 18
U.S.C. 924(a)(2). The Rule 11 Plea Agreement limits this Honorable Court to the top of the
applicable Advisory Sentencing Guidelines. The guidelines have been scored at 87-93
months followed by a term of supervised release for up to five years. Undersigned counsel
does not dispute the scoring of the guidelines in this matter.

STATEMENT OF THE OFFENSE

Undersigned counsel stipulates to the factual scenario articulated in the presentence
report on pages 5-6. Mr. Marshall takes full responsibility for the actions that led to his arrest
and subsequent convictions in this matter. Mr. Marshall has been dealing with substance
abuse issues since he was twelve years old. Mr. Marshall has used and abused marijuana,
cough symup, prescription medications, alcohol and other iliegal substances since he was a
teenager. Mr. Marshall admitted during the presentence interview that, “he was not selling
drugs to get rich, instead he was selling drugs to meet his personal drug need and provide
money for his family.” According to medical records, Tarence Marshall has been diagnose¢
 

with Depression, Alcohol Abuse and Antisocial Personality Disorder. Despite numerous
attempts to deal with these issues through counseling and court-ordered programs, these
issues continue to plague the Defendant to this day. Mr. Marshall’s inability to become drug
and alcohol free and his inability to escape his troubled childhood has once again placed him
in a position where he is facing a significant term of imprisonment.

SENTENCING AGREEMENT

As indicated previously, the Rule 11 Pilea Agreement as well as the presentence report
accurately reflect an advisory guideline range of 87-93 months. While this court must still
correctly calculate the guideline range, Gall vs. United States, 552 US 38 (2007), it may not
treat that range as mandatory or presumptive. The Defendant is facing a mandatory minimum
of five years in the Bureau of Prisons for Felon in Possession of a Firearm. Any sentence
imposed for Felon in Possession of a Firearm in Furtherance of a Drug Trafficking crime
MUST run consecutive to the sentence imposed for Felon in Possession of a Firearm. The
sentencing guidelines should be “one factor among several” to be considered in imposing an
appropriate sentence under 18 U.S.C. 3553.

As this court is well aware, 18 U.S.C. 3553 sets forth several factors for the court to
consider when imposing a sentence. Defendant acknowledges that the offenses for which he
pled guilty are very serious in nature and have severe sentencing implications. The Defendant
understands that drugs and weapons have resulted in several deaths and destroyed this
community. It is noteworthy that the Defendant was not selling drugs to get rich rather than
to support his own addictions and to support his family. The Defendant kept the firearms in
his home for his own protection and to facilitate his drug sales. While the possession of the
firearms is a very serious crime, it is noteworthy that the Defendant was not selling drugs on
the streets nor was he placing “innocent lives” in jeopardy by carrying his firearm in the
streets or threatening anyone’s lives.

Any sentence imposed within the guideline range will serve as adequate deterrence to
both the Defendant and anyone else facing similar crimes. Tarence Marshall will be removed
from this community for a significant amount of time. Whether this court imposes a sentence
within or even below the guidelines, he will be away from his family for years.

Undersigned counsel agrees that the public does need to be protected from individuals
that seli large amounts of drugs and possesses weapons while doing so. However, selling
drugs for greed is much different than selling drugs for personal use and to support your
family. Mr. Marshall is undereducated, lacks significant employment skills and suffers from
both addictive behavior as well as mental health issues. Mr. Marshall is requesting that while
he serves his prison term that he be afforded significant drug and alcohol treatment as well as
employment training so he does not resort to this type of behavior in the future. Further, Mr.
Marshall needs to address his mental health issues while incarnated so that at some point he
can return to his family in a sober and positive state. For all accounts, while dealing with the
above issues, Tarence Marshall tried to be a good father and to support his family. Tarence
Marshall knows that he is going to Federal Prison for a significant period of time but he
 

wants to be a part of his children’s lives. This is contrary to his father who abandoned their
family when Tarence was a child.

Defendant’s family has written letters to this court to consider when imposing an
appropriate sentence. I have attached these letters for the court’s review. Undersigned
counsel would submit that the Defendant has the ability to be successful at some point in his
life. Defendant served a lengthy prison sentence and was released from parole in 2013. Since
his discharge from parole the Defendant has only had minor traffic offenses and a noise
ordinance violation. Tarence Marshall can be a productive member of society if he stays
sober and deals with his mental health issues.

WHEREFORE, undersigned counsel requests that this Honorable Court impose a
sentence below the recommended guidelines in this matter. The attached letters indicate that
the Defendant can be successful and a productive member of society if he is afforded
significant mental health and substance abuse treatment while incarcerated with the Bureau
of Prisons. The family of Tarence Marshall will be punished while the Defendant is away but
they desperately want him to be involved in their lives. Whatever punishment this court
imposes will be difficult for everyone involved, however, Tarence Marshall is committed that
this is his last rodeo with law enforcement. He will never involve himself is self-destructive
or criminal behavior in the future. Mr. Marshall understands that while he is being punished
and going to prison his family is being punished as well because their father will be out of
their lives.

 

Prepared by Jeffrey E. Clothier — 929 Mott Foundation Building —
Flint, Michigan 48502 Telephone: (810) 767-7772 — FAX (810) 238-5148
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

he Craw Aicot no Lit a fares
Hares Orly Ann Ths Apap ts Skat

 

et eels eat Ym chon Lesnsasd

 

 

lg oC bet Le _nete Atl Go

 

end _ha_ fous Bins — Cen th_ Goat , FR

| Aa. CA ones ; bun. CBr ms Le Crime

 

 

Ana. ate DA he _ Ae ft 4B —Aarsh > a

 

 

: 5 yt
| hee het Sar Core fan af he

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

a ee 4-25-19

 

 

Aloe Honor

“Lp: wechng on taclau ty 4 excl pA ltt
D annybe Holl CALL nent i wy aL he pyre ad Hie.
“chesions. 2 pond? uirth Ziyi th. Abs cA Zo
understand Shed Hares ib. easprunh. tok_cbiny lion

bud: At HARE sae th Py Tile. DL seen it BS A J

hi, “Abpyrh. pn, Ai.

Lf if “

 

 

 

y oo
wll) PB. Del LIE Li pie of LOIRE... Luli thet 2he Po
Bete s nf op £500 hil fae 2. iy. Acde aes: Ath. Stuy tnt

 

 

2 Wi ai ale i “Piso tobe Ak. Hed £3 YO. Sab, fib cloths

 

~ Sy ah , >
dp pes alld 2 WS DOU. wr emne.
fo fe .

 

  

 

 

73 - 3 4
gree me 23d
NES chi ght fi
. oo: 5
~~ Z ~ ab & if E af
3 opis” ye opel Ff Serre! .
_ ‘ gt fy * SOF ee Pitre
ay 2. “A to wl :

   

. Bo ght hs . pe Bee
; BNI fF. ise f
lee BF AEE etn! £ “ ssh FES

 

adh. Lind any a why) i ob 5. et Ze efor buy
_ DD). monbas” wa prison. helo. wb. gett. clots,
oe _shnes, ubb aior-vews CAR, school’ “ bon yle tated

3

ANI celadion spin. problems. Hecke ZB Again
mal 2 bat! ec CISION lp ender ean other vines)
Andi. DeLer thet Aue réledonshyg » las _ on AP claus i)
Ail wath had SF Paved. B ied LPR? GE Sep.
dy pleco ub f panued wth ay. Frotht
and. bis gucitrs enc fi there. ¥ Heb. lari ng
this ce 2 And @ wad cite Pome hee Yb

(are fok- pou Sorte help _BEr. act

Haines Aréind Be pouse “anal S39 A_pmndh
Hh SB inne cctaertoct! Body DPBS Burl fio wREER hearthee

 

<j

 
 
 

 

tn. ‘DUE. lid gbil aot cut off hi he wey Hab he veda selling
druns_lp pu. ee tS DD Fak PBS Babuly Act be. Lyne. . v _
“ale ull. liwng inthe. Pouse. with Space. Y hepelers_ ancl. candles
— bby ngs 2 1B: pare} AF: ec Long Ae. ye US Alte EvED. Dake co
oe me Phen L. STARTS te] Selling clr les via) belo. Ly. Lethe
wth He ligt. bull. 9200 1S. what Day. path To. Hy le
l a uns_basically TLE wo the streets Ay “ying te. "16. ihe
_- nonel Phen Of. PULL i blo ay. Lhd. was “hed
At nf. “with thad 2 Was hatte oles Aphid uth Lo. puch |
) od | ward Mie ofp Aye h A nL Kick Soe: his -
caf He tel “fg SIR. ae (AaS fey ged. még wank
| 1 LE eoet  Lended typ. gettin, A bake fom. laid honk
et needled wil eLt pfucndie, and 2 Lot wither pepe
_ -Stpyad t The. boise. be5 mon a wee. LD. wiieeel ak kepths. _
_f. Wald. getup At Op hb KhLL. by wish Up, USE. _
Wb @. OSTEO, | "sarod Paes: ZL wal, fo fy tape. 7
tp wash up a hice. these. Phung Leora rug tornly. orn. wae
TWAS. Ashamed af eayjselE ad: thak oon. Hel _
~ Pnow 2 hal 2 fouse “hit Hay al halk dinoud. Lb
_ 2 was. LIV. up wnat L Came. ie bere. dt sige ao.
“our Alot 8 HeAES, P_wasnt chin. Hus ste: A
~~ pallion doliats2k 2 han. fd if PR serviviel
Tage 1t_Alrust 8 Years on LU. Ai). tay
out of trouble. mpde A bid. Dhesst won Py Sell & i. -
eing wn here 2 been dint lp. Libel rat Life. he ti Wes. af:
pay Kids,.D. vecemtly foun wack out 2 have chaberes And. Te dst
inte op chen tac anh same AL py) wiTAIAS.- Thon Moif >

  
 

   

   

  

   
 
 
   
   
 

Xfinity Connect Tarence T Marshall 242-584 Printout 4/5/19, 10:56 AM

cavina dobbins <cavinad@icloud.com> 4/5/2019 9:47 AM

Tarence T Marshall 242-584

To jeffclothier@comcast.net

 

To whom it may concern I’m writing this to u because | know Tarence is not perfect, I’m not perfect. But we are human An
he is a good father. From my understanding Tarence is an only child with his father an have never had chance. But it didn’t
stop him from wanting to better by his own kids. He have been incarcerated An came home willing an able to do An be
better but he have this thing that nothing good ever happens to him . But | always tell him that’s not true he feed the
homeless an help his mom out tremendously he have 6 children 5 of them he wasn’t able to be in there life growing up but
he tried to make it better when he came home . His last child Ciniyah he is in her life they have a bond an it’s one of kind
please we come to u today to ask for leniency

Sincerely, Cavina Dobbins

Sent from my iPhone

https://connect.xfinity.com/appsuite/v=7.8.4-29.20190328.050128/print.html?print_1554476212968 Page 1 of 1
